 

Exhibit 10.1

 

Execution Copy

 

SEPARATION AGREEMENT

 

SEPARATION AGREEMENT by and among MDC PARTNERS INC. (“MDC” or the “Company”) and
MILES NADAL (“Nadal”), dated as of July 20, 2015 (this “Agreement”).

 

WHEREAS, NADAL MANAGEMENT LIMITED (formerly Stallion Investments Limited), a
corporation in which Miles Nadal is the sole indirect shareholder (“NML”), NADAL
FINANCIAL CORPORATION, a corporation in which Miles Nadal is the sole
shareholder (“NFC”), and Nadal provide services to the Company pursuant to the
terms and conditions of that certain Amended and Restated Management Services
Agreement, dated as of May 6, 2013 as amended on April 30, 2015 (the “Services
Agreement”), pursuant to which Nadal served as the Chief Executive Officer and
President of the Company;

 

WHEREAS, NML, Nadal and the Company are parties to nine (9) Incentive Retention
Agreements, dated as of November 5, 2012, February 14, 2012, February 14, 2013,
March 11, 2013, April 10, 2013, October 30, 2013, February 20, 2014, November 3,
2014 and April 27, 2015, respectively (collectively, the “Incentive/Retention
Agreements”), in each case, which provided for the payment of incentive
compensation previously made by the Company to NML and Nadal;

 

WHEREAS, Nadal has agreed to repay the Company certain amounts paid to the him
during the Term of the Services Agreement, as described below, which when paid
will represent, together with other amounts previously paid by Nadal to the
Company, repayment by Nadal of all amounts that the Company has requested be
repaid to it; and

 

WHEREAS, capitalized terms used in this Agreement and not otherwise defined
shall have the meaning given to such terms in the Services Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
parties hereby agree as follows:

 

1.           Resignation and Termination of Term under Services Agreement. Nadal
hereby resigns from his position as Chief Executive Officer of the Company. Each
of NML, NFC and Nadal agree that Nadal’s resignation shall be treated as a
voluntary separation from service without Good Reason under the Services
Agreement and shall be treated as a voluntary resignation (that does not qualify
for “retirement” treatment) for purposes of any outstanding incentive
compensation agreements, and give irrevocable notice to the Company that the
Term of the Services Agreement shall terminate, effective July 20, 2015 at 9
a.m. (EDT) (the “Termination Date”). In addition, Nadal hereby resigns as
Chairman and as a member of the Board of Directors of the Company and any of its
subsidiaries and affiliates (together, the “Company Group”) and from all other
officer and other positions with the Company Group, effective as of the
Termination Date.

 

 

 

  

2.           No Severance Payment. In accordance with the terms and conditions
of Section 8(a) of the Services Agreement, NML shall be entitled to payment of
the unpaid amount of the Annual Retainer Fee through the Termination Date in
full satisfaction of any and all severance compensation and benefits or any
other claims for compensation and benefits (including, but not limited to, under
the 2014 and 2015 LTIP Cash Incentive Agreements) which NML, NFC and/or Nadal
may have or allege against the Company Group, other than (x) reimbursement for
unreimbursed business expenses incurred prior to the date hereof for which NML,
NFC or Nadal are entitled to reimbursement under applicable policies of the
Company, (y) any benefits to which Nadal may be entitled by operation of law and
(z) any indemnification, advancement of expense, contribution or similar rights
to which NML, NFC or Nadal may be or become entitled, including without
limitation pursuant and subject to the Company’s By-Laws and Nadal’s undertaking
letter agreement with the Company dated January 6, 2015 (the “Undertaking
Agreement”). The Company will continue to provide to the Executive
indemnification and director and officer insurance coverage substantially
identical to that which the Company provides to its directors and officers,
subject to the terms of the Company’s By-Laws and the relevant insurance
policies.

 

3.            Repayment under Incentive/Retention Agreements. NML, NFC and Nadal
hereby covenant and agree to repay an amount equal to $10,581,605 in respect of
the Incentive/Retention Agreements (the “Retention Repayment Amount”) to the
Company, representing the amounts NML and Nadal are required to repay to the
Company as a result of his resignation, as described in Section 1 above. The
Retention Repayment Amount shall be paid by NML and Nadal in accordance with the
following payment schedule:

 





(i)an amount equal to $1 million shall be paid to the Company on or prior to
September 30, 2015;

(ii)an amount equal to $1.5 million shall be paid to the Company on or prior to
December 31, 2015;

(iii)an amount equal to $2 million shall be paid to the Company on or prior to
December 31, 2016;

(iv)an amount equal to $4 million shall be paid to the Company on or prior to
June 30, 2017; and

(v)the remaining balance of $2,081,605 shall be paid to the Company on or prior
to December 31, 2017.



 



Notwithstanding the foregoing, in the event of a “Change in Control” of the
Company (as such term is defined in Section 2(b)(i) or 2(b)(iii)(A) or (C) of
the Company’s 2011 Stock Incentive Plan, a “Change in Control”), the remaining
unpaid balance of the Retention Repayment Amount shall become immediately due
and payable to the Company and such amounts shall be paid to the Company no
later than ten (10) days after the consummation of the Change in Control, and
the parties shall exchange mutual general releases, the terms of which shall be
negotiated by the parties in good faith. The Company agrees that payment of the
Retention Repayment Amount as provided in this Section 3 shall fully satisfy any
and all obligations that Nadal, NFC or NML may have to repay any amounts paid to
them under the Incentive/Retention Agreements.

 

2

 

  

4.           Repayment of Specified Expenses. NML, NFC and Nadal acknowledge and
confirm their agreement to repay an amount equal to $1,877,000 (the “Expense
Repayment Amount”) to the Company, representing the return by them of certain
amounts paid by the Company to or on behalf of Nadal and NML during the Term of
the Services Agreement, in four (4) equal installments on or prior to each of
August 31, 2015, September 30, 2015, October 31, 2015 and November 30, 2015.

 

5.           Intellectual Property Rights. Nadal acknowledges and agrees that
all concepts, writings and proposals submitted to and accepted by MDC
(“Intellectual Property”) which relate to the business of MDC and which have
been conceived or made by him during the period of his engagement under the
Services Agreement, either alone or with others, are the sole and exclusive
property of MDC. As of the date hereof, Nadal hereby assigns in favor of MDC all
the Intellectual Property covered hereby. On or subsequent to the date hereof,
Nadal shall execute any and all other papers and lawful documents required or
necessary to vest sole rights, title and interest in the MDC or its nominee of
the Intellectual Property.

 



6.           Non-Disparagement and Communications with Company Employees,
Business Partners and Clients.  Nadal agrees to refrain from any disparagement,
defamation, libel, or slander of the Company Group or any of the directors,
officers or agents of the Company Group, and agrees to refrain from any tortious
interference with the contracts and relationships of the Company
Group. Executive further agrees that he will refrain from discussing Company
Group confidential business or financial information with third parties,
including the Company Group’s actual and potential clients or business
partners. Executive further agrees that he will not discuss the Company Group’s
business with Company Group employees, clients, or business partners without the
written consent of the Company’s Chief Executive Officer or his designee. The
Company agrees to take commercially reasonable efforts to cause its directors
and executive officers to refrain from any disparagement, defamation, libel, or
slander regarding Nadal, NML or NFC or any of their affiliates. Notwithstanding
the foregoing, nothing in this Section 6 shall limit (and none of the following
shall be deemed a breach of this Section 6) (x) Nadal or any director or
executive officer of the Company from making any truthful statement, or having
any communication of any type with any other person, to the extent Nadal, or any
such director or executive officer, respectively, determines in good faith that
such statement or communication is (i) necessary with respect to any litigation,
arbitration or mediation involving this Agreement, including, but not limited
to, the enforcement of this Agreement, or (ii) or reasonably necessary in the
view of counsel in the defense or prosecution of any actual or reasonably
anticipated administrative or court action or claim or (y) Nadal or any director
or executive officer of the Company from communicating truthful information to
any governmental, regulatory or quasi-regulatory authority. Nothing contained in
this Agreement shall be construed as a waiver by any of the parties hereto of
their attorney-client or joint defense privilege or work product protection or
any other privilege or protection belonging to such party, and the parties
acknowledge their continuing obligations to maintain each such privilege.

 

3

 

  



7.           No Third Party Cooperation. Executive agrees that he will not
knowingly encourage, counsel, or assist any attorneys or their clients in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints by any third party against the Company Group, other than
pursuant to facially valid legal process. Executive agrees both to immediately
notify the Company upon receipt of any such process, and to promptly furnish to
the Company a copy of any written documentation evidencing such process.

  

8.           Press Release. The Company agrees that it will share an advance
draft of the press release (or portion thereof) it intends to issue on July 20,
2015, regarding Executive’s resignation from the Company. The Company shall be
under no obligation to revise or modify any press release it intends to issue.

 

9.           Confidentiality; Return of Company Property.

 

(a)         Nadal acknowledges that he has had access to confidential,
proprietary business information of MDC as a result of employment, and Nadal
hereby agrees not to use such information personally or for the benefit of
others. Nadal also agrees not to disclose to anyone any confidential information
at any time in the future so long as it remains confidential. Nothing in this
Section 9 is intended or shall be construed to limit Nadal from using or
disclosing any information to the extent that he determines in good faith to be
(i) necessary with respect to any litigation, arbitration or mediation involving
this Agreement, including, but not limited to, the enforcement of this
Agreement, or (ii) or reasonably necessary in the view of counsel in the defense
or prosecution of any actual or reasonably anticipated administrative or court
action or claim.

 

(b)         Nadal covenants that he will promptly return all Company Group
property in his possession to MDC. The Company agrees that it will, and it will
cause members of the Company Group to, promptly return to Nadal any property of
Nadal, NFC or NML or their affiliates in its possession. The parties mutually
agree to reasonably cooperate in the identification of property required to be
returned to the other party, and in arranging for forwarding of mail, messages,
telephone and other communications to Nadal, NML or NFC.

 

10.         Confirmation of Restrictive Covenants. Nadal hereby acknowledges and
reaffirms all of his restrictive covenants set forth in Section 9 of the
Services Agreement, which covenants shall remain in full force and effect in
accordance with their express terms and conditions following the Termination
Date.

 

11.         Entire Agreement; No Other Promises. Each of the parties hereto
acknowledges and represents that this Agreement contains the entire agreement
between Nadal, NML, NFC and MDC, and it supersedes any and all previous
agreements concerning the subject matter hereof. For the avoidance of doubt, (x)
the restrictive covenants set forth in Section 9 of the Services Agreement shall
remain in force along with any other terms in the Services Agreement that are
necessary to enforce such covenants and (y) nothing herein is intended or should
be construed to affect any rights in the nature of indemnification, contribution
or similar rights to which the Company, NML, NFC or Nadal may be or become
entitled including without limitation pursuant and subject to the Company’s
By-Laws and the Undertaking Agreement. Each of the parties hereto further
acknowledges and represents that the none of the other parties hereto, nor any
of their agents, representatives or employees have made any promise,
representation or warranty whatsoever, express, implied or statutory, not
contained herein, concerning the subject matter hereof, to induce them to
execute this Agreement, and acknowledge that they have not executed this
Agreement in reliance on any such promise, representation or warranty. Nadal and
the Company expressly acknowledge and agree that Section 1 above accurately
represents and describes the circumstances under which his services to the
Company are ending.

 

4

 

  

12.         Equitable Relief. The parties acknowledge that a remedy at law for
any breach or attempted breach of this Agreement will be inadequate, and agree
that each of them shall be entitled to specific performance and injunctive and
other equitable relief in the case of any such breach or attempted breach.

 

13.         Severability. If any term or condition of this Agreement shall be
held to be invalid, illegal or unenforceable in any respect by a court of
competent jurisdiction, this Agreement shall be construed without such term or
condition. If at the time of enforcement of any provision of this Agreement, a
court shall hold that the duration, scope or area restriction of any provision
hereof is unreasonable under circumstances now or then existing, the parties
hereto agree that the maximum duration, scope or area reasonable under the
circumstances shall be substituted by the court for the stated duration, scope
or area.

 

14.        Choice of Law and Forum. This Agreement shall be construed and
enforced in accordance with, and governed by, the laws of the State of New York,
without regard to its choice of law provisions. Any dispute under this Agreement
shall be adjudicated by a court of competent jurisdiction in the city of New
York.

 

15.         Agreement of Nadal Affiliates. Nadal covenants and agrees to cause
NML and NFC to promptly execute counterparty signature pages to this Agreement
with the purpose and effect of such parties having entered into this Agreement
as of the date hereof.

 

16.        Amendment. This Agreement may not be amended or modified in any way,
except pursuant to a written instrument signed by all parties.

 



17.        Waiver. Failure of any party hereto at any time to enforce any
provision of this Agreement or to require performance by any other party of any
provisions hereof shall in no way affect the validity of this Agreement or any
part hereof or the right of such party thereafter to enforce its rights
hereunder; nor shall it be taken to constitute a condonation or waiver by such
party of that default or any other or subsequent default or breach.

 

18.         Notices. All notices or other communications hereunder shall not be
binding on either party hereto unless in writing, and delivered to the other
party thereto at the following address:

 

                                If to the Company: MDC Partners Inc.   745 Fifth
Avenue   New York, NY 10151   Attention: General Counsel

 

5

 

  

                                With a copy to: Paul C. Curnin   Simpson Thacher
& Bartlett LLP   425 Lexington Avenue   New York, NY  10017    
                                If to Nadal, NFC or NML: Miles S. Nadal   PO Box
N-1991, Paradise Island   Nassau, Bahamas    
                                With a copy to: Arthur Kohn   Cleary Gottlieb
Steen & Hamilton LLP   One Liberty Plaza   New York, NY 10006    

 

Notices shall be deemed duly delivered upon hand delivery thereof at the above
addresses, one day after deposit with a nationally recognized overnight delivery
company, or three days after deposit thereof in the United States mails, postage
prepaid, certified or registered mail. Any party may change its address for
notice by delivery of written notice thereof in the manner provided.

 

19.         Headings. The headings in this Agreement are intended solely for
convenience of reference and shall be given no effect in the construction or
interpretation of this Agreement.

 

***

 

6

 



 

HAVING READ AND UNDERSTOOD THIS AGREEMENT, CONSULTED COUNSEL OR VOLUNTARILY
ELECTED NOT TO CONSULT COUNSEL, AND HAVING HAD SUFFICIENT TIME TO CONSIDER
WHETHER TO ENTER INTO THIS AGREEMENT, THE PARTIES HERETO HAVE EXECUTED THIS
AGREEMENT AS OF THE DAY AND YEAR FIRST WRITTEN ABOVE.

 

  MDC Partners Inc.         By:   /s/ Mitchell Gendel     Name: Mitchell Gendel
    Title: General Counsel         Nadal Management Limited         By:      
Name:     Title:         Miles Nadal           /s/ Miles Nadal   Miles Nadal    
    Nadal Financial Corporation         By:       Name:     Title:

 

7

 